United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-2787
                          ___________________________

                      Richard D. Rasmussen; Cheryl Rasmussen,

                              lllllllllllllllllllllAppellants,

                                            v.

                         Commissioner of Internal Revenue,

                               lllllllllllllllllllllAppellee.
                                     ____________

                       Appeal from the United States Tax Court
                                   ____________

                               Submitted: April 1, 2014
                                Filed: April 24, 2014
                                    [Unpublished]
                                   ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Richard Rasmussen and Cheryl Rasmussen appeal from an adverse decision of
the tax court,1 assessing income tax deficiencies and penalties against them for the




      1
          The Honorable Kathleen Kerrigan, United States Tax Court Judge.
2008 tax year. In this appeal, they challenge the disallowance of certain deductions
for claimed business expenses.

       Upon careful review of the record and the parties’ arguments on appeal, we
agree with the findings and conclusions of the tax court. See Blodgett v. Comm’r,
394 F.3d 1030, 1034-35 (8th Cir. 2005) (tax court’s factual findings are reviewed for
clear error; tax court’s legal conclusions and conclusions regarding mixed questions
of law and fact are reviewed de novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-